department of the treasury int ernal revenue service washington d c o f f i c e o f c h i e f c o u n s e l date number release date cc pa apjp br2 tl-n-5580-00 uilc internal_revenue_service national_office chief_counsel_advice memorandum for robert d heitmeyer associate area_counsel sbse area detroit michigan cc ner mic from subject assistant chief_counsel administrative provisions and judicial practice cc pa apjp deceased taxpayers and elections under sec_6015 and c this chief_counsel_advice responds to your undated memorandum sent to us as an attachment to an e-mail dated date in accordance with sec_6110 this chief_counsel_advice should not be cited as precedent legend w h w’s executor x y issue may an executor of a deceased spouse’s estate elect the application of sec_6015 b and c pertaining to relief from joint_and_several_liability on behalf of a deceased individual conclusion an executor has authority under sec_6903 to make an election pursuant to sec_6015 and c on behalf of a deceased spouse therefore w’s executor may elect relief from joint liability under these sections on behalf of w’s estate facts tl-n-5580-00 w and h were married and filed joint returns for through during through w and h claimed deductions on the joint returns relating to h’s partnership_interest h died on date and w died thereafter on date when w died she left an estate valued at approximately x in date the service made tefra adjustments to w and h’s joint returns for through the adjustments total approximately y on date w’s executor filed form_8857 request for innocent spouse relief electing relief under sec_6015 and sec_6015 w’s executor signed the form_8857 on w’s behalf the claim alleges that w was unaware of h’s partnership interests the claim also indicates that h invested in the partnerships pursuant to a financial planner’s advice law and analysis sec_6013 with exceptions not applicable here allows a husband and wife to elect to file a joint individual_income_tax_return if a joint_return is made then the liability with respect to the tax shall be joint_and_several see sec_6013 sec_6013 also specifically provides rules for the availability of the joint election in the case of death of one spouse or both spouses see sec_6013 c d b and f the restructuring act revised and expanded the relief available to joint filers by striking subsection e from sec_6013 and by promulgating in its place a new sec_6015 see restructuring act sec_3201 e 112_stat_734 sec_6015 was intended to provide better protection for the innocent spouse than was afforded by its predecessor see s rep no pincite both sec_6015 and c offer relief to certain joint filers from liability that arises as a result of a deficiency the individual seeking relief under sec_6015 or sec_6015 must affirmatively elect relief under those sections see sec_6015 and c sec_6903 provides that upon notice to the secretary any person acting for another person in a fiduciary capacity shall assume the powers rights duties and privileges of such other person with respect to tax imposed by this title the term fiduciary is defined in sec_7701 as a guardian trustee executor administrator receiver conservator or any person acting in any fiduciary capacity for any person the terms executor and administrator will be used throughout this chief_counsel_advice to represent the types of fiduciaries making decisions on behalf of an estate in general an executor and an administrator perform the same duties and have the same responsibilities an executor or executrix is an individual named in a decedent’s will to administer the estate and distribute properties as the decedent has directed the primary duties of an executor are to collect all the decedent’s tl-n-5580-00 assets pay the creditors and distribute the remaining assets to the heirs or other beneficiaries the executor must also file any income_tax return and the estate_tax_return when due an administrator or administratrix is usually appointed by the court if no will exists if no executor was named in the will or if the named executor cannot or will not serve there are a myriad of election options available to executors and administrators these options relate to every aspect of decedent’s income and gift_taxes estate_tax and income taxes of the estate and its beneficiaries some elections are granted by statute others are steps the executor or beneficiary may take at an appropriate time and manner in order to obtain desired results on behalf of the estate elections by the executor or administrator on behalf of an estate include but are not limited to the following filing a joint_return with the surviving_spouse - sec_6013 request_for_prompt_assessment and discharge from personal liability - sec_6501 splitting gifts with the surviving_spouse - sec_25_2513-2 election to treat revocable_trust as part of estate - sec_645 election of alternative valuation_date election - sec_2032 qualified terminal interest property qtip estate_tax election - sec_2056 election to choose income_tax or estate_tax deduction for administration_expenses or losses - sec_1_642_g_-1 election to extend the time for payment of estate_tax - sec_6166 postponing estate_tax attributable to reversionary or remainder interests - sec_6163 selecting a fiscal_year - sec_443 election to recognize gain_or_loss of distributions of property in_kind - sec_643 election of s-corporation status - sec_1362 cid cid cid cid cid cid cid cid cid cid cid cid tl-n-5580-00 sec_6015 does not expressly provide for the executor or the administrator of a decedent who filed a joint_return to elect relief on behalf of the decedent nevertheless the broad grant of authority granted to fiduciaries by sec_6903 and the general remedial intent of the code enables the executor or administrator to make various elections on behalf of an estate therefore w’s executor may seek relief under sec_6015 or sec_6015 on behalf of the deceased spouse the service would then apply the normal criteria to determine whether the estate was entitled to relief this writing may contain privileged information any unauthorized disclosure of this writing may have an adverse affect on privileges such as the attorney client privilege if disclosure becomes necessary please contact this office for our views if you have any further questions about this matter please contact lisa r neuder at
